PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Carbonell, Lee A. et al.
Application No. 16/055,131
Filed: 5 Aug 2018
Attorney Docket No. 107723-1330437-P0098US02:
:
:
:	DECISION GRANTING PETITION
:                 UNDER 37 CFR 1.313(c)(2)
:
:


This is a decision on the petition under 37 CFR 1.313(c)(2), filed, July 1, 2022, to withdraw the above-identified application from issue after payment of the issue fee.

The petition is DISMISSED AS MOOT for the reasons stated below.

Upon further review of the application is has it has been noted that the application was being held abandoned for failure to timely pay the issue and to submit corrected drawings on or before December 07, 2021, as required by the Notice of Allowance and Fee(s) Due and the Notice of Allowability, mailed September 07, 2021.  As a result, the petition under 37 CFR 1.313(a) and the Request for Continued Examination (RCE) that was requested in the decision mailed 
May 13, 2022, to have the 312 amendment considered is unnecessary.  In this regard, since the issue fee was untimely the 312 amendment pertaining to the drawings is considered as being filed prior to and/or with the payment of the issue fee.  In view thereof, the petition to withdraw from issue is dismissed as involving a moot issue. 

For this reason, the amendment under 37 CFR 1.312 filed on July 1, 2022, as the response pertaining to the corrected drawings in the above-identified application is being referred to the Examiner via the Office of Data Management for consideration.

In view of the above, the RCE fee of $1,360 and the petition fee of $140, totaling $1,500 will be refunded to petitioner’s credit card.  The Office apologizes for any inconvenience this may have caused.

Telephone inquiries should be directed to Kimberly Inabinet at (571) 272-4618.


/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions